HPEV, Inc. 8875 Hidden River Parkway Tampa, FL 33637 May 29, 2014 BY EDGAR Securities and Exchange Commission Division of Corporation Finance 450 Fifth Street, N.W. Washington, DC 20549 Attn: Larry Spirgel, Assistant Director Re:Registration Statement on Form S-1 (SEC File No. 333-195569) Gentlemen: We hereby withdraw our request for acceleration of the effective time and date of the Registration Statement described above. Should you have any questions regarding the foregoing application for withdrawal, please contact David Lubin at 516-887-8200, of David Lubin & Associates, PLLC, our legal counsel in connection with the above referenced Registration Statement. Very truly yours, HPEV, INC. By: /s/ Timothy Hassett Name: Timothy Hassett Title: Chief Executive Officer and Chairman
